1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     KATRINA NEILSEN
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     KATRINA NEILSEN,                                            No. 2:18-CV-01168-AC
13

14
                           Plaintiff,
15                                                               STIPULATION AND [proposed]
                                                                 ORDER FOR EXTENSION OF
16
                                                                 TIME TO FILE PLAINTIFF’S
17          v.                                                   MOTION FOR SUMMARY
                                                                 JUDGMENT
18   NANCY BERRYHILL, Deputy Commissioner,
19
     of SOCIAL SECURITY,

20                     Defendant.
     _______________________________________/
21

22          IT IS HEREBY STIPULATED by and between the parties, through their respective

23   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
24
     for summary judgment is extended to February 22, 2019.
25
            This is a first extension, though after the initial due date, based on plaintiff’s counsel
26
     having several other briefs due, and also opposing counsel being off work because of hand
27

28   surgery.



                                             [Pleading Title] - 1
1

2

3    Dated:     January 23, 2019                                  /s/ Jesse S. Kaplan
4
                                                                  JESSE S. KAPLAN
                                                                  Attorney for Plaintiff
5

6

7                                                                 McGREGOR SCOTT
                                                                  United States Attorney
8                                                                 DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
9
                                                                  Social Security Administration
10

11   Dated: January 23, 2019                                        /s/ per e-mail authorization
12
                                                                  BEN A. PORTER
13                                                                Special Assistant U.S. Attorney
                                                                  Attorney for Defendant
14

15

16
                                                   ORDER
17

18
              For good cause shown on the basis of this stipulation, the requested extension of

19   plaintiff’s time to file a motion for summary judgment brief is extended to February 22, 2019.
20            SO ORDERED.
21
     Dated: January 24, 2019
22

23

24

25

26

27

28



                                              [Pleading Title] - 2
